UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7712



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RUTHVEN YOUNG, a/k/a Ra Ra,

                                            Defendant - Appellant.



                              No. 01-7777



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ASHBERTH SHERRAN GUERRA,

                                            Defendant - Appellant.



                              No. 01-7806



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


DON ANTHONY GUERRA,

                                           Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-92-445, CA-96-2874-8-2, CA-97-1193-8-2, CA-97-1194-8-2)


Submitted:   February 21, 2002           Decided:   March 11, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ruthven Young, Ashberth Sherran Guerra, Don Anthony Guerra, Appel-
lants Pro Se. Bruce Howe Hendricks, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellants seek to appeal the district court’s order denying

their motions filed under 28 U.S.C.A. § 2255 (West Supp. 2001).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we deny certificates of appeal-

ability and dismiss the appeals on the reasoning of the district

court.   See United States v. Young, Nos. CR-92-445, CA-96-2874-8-2

(D.S.C. Oct. 2, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 3